DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply dated 07/22/2022 has been received. It is noted that claim 39 is not indicated as withdrawn but was previously withdrawn as being non-elected (see below). 
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12 and 41 in the reply filed on 12/20/2021 is acknowledged.  The traversal is on the ground(s) that during the international phase, no objection was raised regarding unity of invention. The argument has been fully considered but found not persuasive. This is because according to 35 U.S.C. 372(b)(2), “In case of international applications designating but not originating in, the United States…the Commissioner may cause the question of unity of invention to be reexamined under section 121 of this title, within the scope of the requirements of the treaty and the Regulations;…” Therefore, what was done in the international phase is not binding in the national stage. Applicant also argues that it would be undue burden to search the groups together. In response, search burden is not germane to lack of unity practice. 
The requirement is still deemed proper and is therefore made FINAL.

The species restriction was previously withdrawn and claim 1 is examined for its entire breath.

Claims 17-19,21 and 38-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/20/2021.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “pancreases cells” in step (c) and should read “pancreas cells”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 1-11 and 41 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn as the claims are now limited to mouse.
 
The rejection of claims 1-11 and 41 under 35 U.S.C. 112, first paragraph, as lacking enablement for the full breadth of the claims is withdrawn as the claims are now limited to mouse.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-12 and 41 remain rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 remains unclear at step (c).  Applicant states at pages 3-4 of the Remarks dated 07/22/2022, that the immature pancreas cells mature to form insulinoma-like structures and thus, the cells in the insulinoma-like structures are mature. The claim, however, recites “the immature pancreases cells in insulinoma-like structures,” indicating that the cells in the insulinoma-like structures remain immature.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 41 remain rejected under 35 U.S.C. 103 as being unpatentable over WO2013/057164 (Czernichow’13; IDS) and WO2008/102000 (Czernichow’08) in view of Ravassard (2011, Journal of Clinical Investigation, 121:3589-3597; Ravassard’11; IDS) and Ravassard (2009, PLoS ONE, 4:e4731, pages 1-9; Ravassard’09; IDS) in view of WO2001/88102 (McMichael; IDS) and Shields (2015, PLosONE, e0129809, pages 1-19; IDS) and Vrabelova (2014, Veterinary Surgery, 43:631-641) as evidenced by Pretzer (2014, Veterinary Surgery, 43:631-641).
Claim 1 is drawn to a method of preparing canine pancreatic beta cells comprising a) transducing immature canine pancreas cells with a lentiviral vector encoding SV40LT antigen and/or hTert under the control of the insulin promoter; b) introducing the transduced cells into the kidney of a first Scid non-human animal; c) allowing the cells to develop into insulinoma-like structures wherein the introduced cells have differentiated into insulin-producing pancreatic beta cells; d) micro-dissecting the insulinoma-like structures and sub-transplanting the cells into the kidney capsule of a second Scid non-human animal; f)  allowing the sub-transplanted cells to develop into newly developed insulinoma-like structures enriched in insulin-producing beta cells; g) microdissecting the insulin-like structures from (f) and collecting the cells thereof. 
Czernichow’08 claims (claim 1), and discloses (pages 7-8), a nearly identical method to that which is recited by claim 1. Czernichow’08 recites the claimed method steps in using fetal human pancreas (immature pancreas cells) to obtain a human pancreatic beta cell line. Chernichow ’08 states,
“Generation of pancreatic Beta cells in large amount represents an important objective for at least 2 reasons: first such Beta cells would be useful for screening of new drugs that can modulate Beta cell function; next such pancreatic Beta cells could be used for cell therapy of diabetes” (page 2).

 Czernichow’08 is silent with regard to canine cells. 
Czernichow’13 claims (claim 1), and discloses (pages 6-8), a nearly identical method to that which is recited by claim 1. Czernichow’13 recites the claimed method steps with exception that the instant claims are limited to use of immature canine pancreatic cells species while Czernichow’13 uses neonatal human pancreatic tissue. With regard to the term “immature” in claim 1, the specification defines this as cells that may be obtained from fetal pancreas but does not set forth that this is a requirement. The instant specification also teaches use of neonatal pancreas in the working examples (see page 25). Chernichow’13 states, 
“Generation of pancreatic beta cells in large amount represents an important objective, because such beta cells could be used for cell therapy of diabetes. In addition, such pancreatic beta cells would also be useful for screening of new drugs that can modulate beta cell function” (pages 2-3).

Czernichow ’13 is also silent with regard to canine pancreas cells.
Similar to Czernichow’08, Ravassard’11 taught a) transducing human fetal pancreatic buds with a lentiviral vector encoding SV40LT under the control of the insulin promoter. The transduced buds were b) grafted into SCID mice where they c) develop into primary insulinomas (insulinoma-like structures). The primary insulinomas were d) dissociated into small clusters and were then e) grafted into other SCID mice to f) form secondary insulinomas that were g) dissected and dissociated to generate cell lines (see page 3591). 

None of Czernichow’08, Czernichow’13 and Ravassard’08 taught use of canine pancreas.  However, Ravassard’11 taught the use of rat embryonic pancreas in the claimed method. Ravassard’09 taught a) transducing immature rat (immature) embryonic pancreas (pancreas cells) with a lentiviral vector encoding SV40LT under control of the rat insulin promoter, b) transplanting the cells under the kidney capsule of scid mice and c) developing insulinoma-like structures (page 2). Ravassard’09 further taught removing and d) dissociating the insulinoma-like structures and establishing cell lines from the cells that express insulin (page 3). Ravassard’09 taught that the cell lines were glucose responsive and secreted insulin in treating diabetic mice. Ravassard’09 also taught the applicability of this method to humans.
None of the four references taught use of canine pancreatic cells. However, together the references taught the well-known use of the general methodology to establish beta cell lines in multiple species and their use in rescuing diabetic symptoms. With regard to canine pancreatic cells, McMichael taught that primary canine pancreatic cells could restore insulin levels in pancreatectomized dogs (claim 2; diabetic model).  Furthermore, Shields taught the presence of naturally-occurring diabetes in dogs that strongly resembles human type I diabetes and is marked by an extreme beta cell loss (pages 2 and 7).  And, Vrabelova reviews the state of the art (2013) with regard to use of beta cell transplant in dogs and human.  Vrabelova discusses, with regard to islet transplantation (source of beta cells), that obtaining sufficient number of islets has been proven difficult. 
Thus, it would have been obvious at the time of filing to use canine beta cells in the methods of Czernichow’13, Chernichow’08, Ravassard’11 and Ravassard’09 to arrive at the method as claimed. One of skill in the art would have been motivated to make such a combination to obtain higher, therapeutic numbers of pancreatic cells to treat canine diabetes as was taught to be desirable by Shields and Vrabelova. One would have had a reasonable expectation of success in making such a combination as McMichael taught primary canine beta cells could rescue diabetic symptoms cause by a lack of beta cells in dogs and Shields taught that canine diabetes highly resembles human Type I diabetes. 
With regard to claim 3, requiring cells come from the head of the pancreas, Chernichow’08 taught separation of the head (right lobe) and tail of the fetal pancreas and depleting the pancreatic epithelium of its surrounding mesenchyme (page 22).  
With regard to claim 4, isolation of fetal canine pancreas would meet the limitations of 40-60 days post-conception as days 35-60 are considered the fetal stage of development, as evidenced by Pretzer.
With regard to claims 5-8, Czernichow’08 (pages 11-13) and Czernichow’13 (pages 9-11) taught reversible or conditional immortalization using Cre/Lox or FLP/FRT systems followed by negative selection (claims 9-11). 
With regard to claim 41, comprising further serial transplantation of the pancreatic cells, Czernichow’08 teaches that by repeating the transplant, human beta cells can be amplifies without amplification of other cell types and that steps f,g and h can be optionally repeated (pages 7-8 of Czernichow’08 and Czernichow’13).
Applicant argues that none of the references teach carrying out the claimed method using canine beta cells.  Applicant argues that it would require undue experimentation to adapt the known methods of preparing pancreatic beta cells through formation of insulinoma-like structures that have been established for other species of mammalian immature pancreatic cells, to canine pancreatic cells. However, Applicant fails to provide any evidence whatsoever that indicates that immature canine pancreatic cells differ from immature human and immature rat pancreatic cells in a manner that would make it unpredictable to apply the method, effectively applicable to disparate species such as human and rat, to dogs.  The rejection relies on McMichael, Shield and Vrabelova in support that canine pancreatic beta cells function similarly to those of other mammals, deficiencies similarly result in diabetes, and treatment methods are also similar. They are used to support motivation in obtaining larger numbers of the mature cells.  There is no evidence of record to indicate that the differentiation of canine pancreatic cells differs from rat or human in such a way that application of the method, effective in human and rat, would not be applicable to canine species with a reasonable expectation of success.  In fact, Bricout-Neveu states, “The ontogenesis of the endocrine pancreas demonstrated in dogs resembles that reported in rats and mice.” (Abstract; Anat Rec, 300:1429–1438, 2017; IDS). At filing, given the claimed method was applicable to species as disparate as human and rat, it would have been obvious to apply the method to other mammalian species such as dog.
If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990) (en banc). Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
 
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 41 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,493,743 in view of WO2001/88102 (McMichael; IDS) and Shields (2015, PLosONE, e0129809, pages 1-19; IDS) and Vrabelova (2014, Veterinary Surgery, 43:631-641). Claim 1 of ‘743 differs from claim 1 of the instant invention in that ‘743 uses human neonatal cells as the initial source where the instant claims are drawn to immature canine cells. As established above, neonatal cells appear to meet the limitation of “immature”. Furthermore, ‘743 teaches fetal cells as a source. With regard to limitations to canine, was obvious at the time of filing to use canine beta cells in the methods of ‘741. One of skill in the art would have been motivated to make such a combination to obtain higher, therapeutic numbers of pancreatic cells to treat canine diabetes as was taught to be desirable by Shields and Vrabelova. One would have had a reasonable expectation of success in making such a combination as McMichael taught primary canine beta cells could rescue diabetic symptoms cause by a lack of beta cells in dogs and Shields taught that canine diabetes highly resembles human Type I diabetes. Claims 5-11 of the instant application recite limitations that are recited by claims 2-8 of ‘743. The limitations of claims 41 are recited in claim 1 of ‘743.
Applicant argues that the claims have been amended to overcome the rejection. However, other than addressing issues of clarity, the scope of the claims have not been substantively changed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725. The examiner can normally be reached M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632

/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632